        Case 4:82-cv-00866-DPM Document 5659 Filed 07/13/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                PLAINITFF

v.                                   No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                     DEFENDANTS

EMILY MCLENDON, ET AL.                                                     INTERVENORS

     INTERVENORS’ RESPONSE IN OPPOSITION TO PULASKI COUNTY SPECIAL
       SCHOOL DISTRICT’S MOTION FOR REMOTE APPEARANCE OF EXPERT
                               WITNESSES

        Intervenors submit the following Response in Opposition to Pulaski County Special

School District’s Motion for Remote Appearance of Expert Witnesses:

        1.     Admitted.

        2.     Intervenors deny that AVID (“Advancement Via Individual Determination”) was

targeted at making sure that minority or low-income students within the Pulaski County Special

School District (PCSSD) reached their potential.

        3.     Admitted.

        4.     Admitted.

        5.     Admitted.

        6.     Intervenors have no information to determine whether the allegations in Paragraph

6 are true.

        7.     Intervenors have no information to determine whether the allegations in Paragraph

7 are true.

        8.     Intervenors have no information to determine whether the allegations in Paragraph

8 are true. The PCSSD did not attach such a policy to this motion or indicate when it was created.

                                                1
        Case 4:82-cv-00866-DPM Document 5659 Filed 07/13/20 Page 2 of 3



        9.      Admitted.

        10.     Intervenors deny the allegations in Paragraph 10.

        11.     Intervenors deny the allegations in Paragraph 11.

        12.     Intervenors admit the language referred to in its brief in opposition to the PCSSD’s

motion for unitary status, which was written with the expectation that the expert witnesses would

be physically present at the trial.

        13.     Intervenors deny the allegations in Paragraph 13.

        14.     Intervenors deny the allegations in Paragraph 14.

        15.     Intervenors deny the allegations in Paragraph 15.

        16.     Intervenors deny the allegations in Paragraph 16.

        17.     Intervenors deny the allegations in Paragraph 17.

        18.     Intervenors deny the allegations in Paragraph 18.

        19.     Intervenors mischaracterize the reason why Intervenors’ counsel objected to the

request for a remote appearance of their expert witnesses. PCSDD’s lack of objection to

Intervenors’ request is unrelated to the issue at hand.

        20.     Intervenors deny the allegations in Paragraph 20. As the Court stated at the pre-trial

hearing, the expert witnesses need to be physically present for the efficiency of trial proceedings.

        21.     Intervenors have no information to determine whether the allegations in Paragraph

21 regarding the expert witnesses’ availability is true. Moreover, the efficiency of trial proceedings

would be furthered to a much greater extent by their physical presence in the courtroom.

        22.     Intervenors strongly objected to a remote appearance of the expert witnesses at the

pre-trial hearing and no information came to their attention which would change their position.

        23.     Admitted.



                                                  2
        Case 4:82-cv-00866-DPM Document 5659 Filed 07/13/20 Page 3 of 3



       24.     Intervenors object to the request in Paragraph 24.

       25.     Intervenors object to the request in Paragraph 25.

       26.     Intervenors do not object to this request. However, Intervenors ask that the Court

take note that the PCSSD cited no case law in support of its motion.


                                     Respectfully submitted,

                                      Austin Porter Jr. - No. 86145
                                      PORTER LAW FIRM
                                     323 Center Street, Suite 1035
                                     Little Rock, Arkansas 72201
                                     Telephone: 501-244-8200
                                      Facsimile: 501-372-5567
                                      Email: aporte5640@aol.com

                                     Robert Pressman
                                     22 Locust Avenue
                                     Lexington, MA 02421
                                     Telephone: 781-862-1955

                                     Shawn G. Childs, Bar No. 99058
                                     Lawrence A. Walker
                                     JOHN W. WALKER, P.A.
                                     1723 S. Broadway
                                     Little Rock, Arkansas 72206
                                     Telephone: 501-374-3758
                                     schilds@jwwlawfirm.com
                                      lwalker@jwwlawfirm.com



                             ATTORNEYS FOR INTERVENORS




                                                3
